Title: To Benjamin Franklin from Sarah Franklin, 23 March 1766
From: 
To: 


[Honoured] Papa
Philadelphia March th 23 [1766]
Our dear Friend Mrs. Smyth after an illness of 5 months and 6 days Expired Yesterday morning. In the whole time she had not been out of bed a quarter of an hour at a time, so thankfull she was for any thing her friends did for her and patient to a Miracle. Poor Mrs. Dufield and poor Mama are in great distress, it must be hard to lose a Friend of 50 Years standing, but when we saw her in such extreame pain it would have been selfish to wish her stay, when so much happyness await’d her.
Miss Greame has lost her only Sister Mrs. Stedman who died a Week or two ago. I write the bad news first as it is upermost in my thoughts.
Brother and Sister is to be in town next Monday and stay some time with us, they are both well he was in town last Saturday.
March 25
I meet Mr. Read of Burlington last evening he told me he had been down to Capt. Egdons Wreck and among the things he saw a parcel of nice Wax work fruit, which the Capt. told him was put on board by Dr. Franklin for his Daughter. He then had a box made for it (for the things had been strangely hawld about) packed it Carefully and it was coming round. I told him I was much obliged to him for his kindness, but did not think it belonged to me, as I was sure you would have mentioned it, if you had sent it.
  We have heard by a round about way that the stamp act is repeal’d, the People seem ditermined to beleave it, tho it came from Ireland to Maryland. The bells rang we had bonfires and one house was illumanited, indeed I never heard so much noise in all my life the very Children seem distracted. I hope and pray the news may be true. As your time is now taken up so [much] a short Letter will be more agreable than a long one. I beg leave therefore [to] Conclude with my love to Mrs. Stevenson and Miss, and my Love and [duty] to you. I am as ever Your Dutiful Daug[hter]
S Franklin
 
Addressed: To / Benjamin Franklin Esqr / in / Craven Street / London / per Packet
Endorsed: Mrs Franklin and Sally, from Nov. 1765 to March 1766 —answered
